Title: To Thomas Jefferson from Thomas Barclay, 15 April 1792
From: Barclay, Thomas
To: Jefferson, Thomas


          Gibraltar, 15 Apr. 1792. The vessel headed for Boston with his 31 Mch. and 10 Apr. letters is still here.—Muley Hussein, mistakenly referred to as Muley Ousine in his 16 Mch. letter, has been proclaimed Emperor in the province of Rife according to letters from Tangier, but his prospects are not considered promising. Muley Slema remains in the sanctuary at Wazan and Muley Suliman at Mequinez, while Muley Ischem plans to march north, so that a battle might be imminent. Abderhaman continues quiet at Tarudent whereas Ben El Kamel, the governor of Santa Cruz, has declared this seaport independent of any Emperor. Ben El Kamel’s action has precedents in the  turmoil following the death of the Emperor Ismael, but in the end Santa Cruz will again be dependent on the general government. Letters from Mogodore of Mch. 27 bring additional news. Muley Ischem has summoned a commercial deputation from Mogadore to meet him in Morocco and the deputies have asked for safe conduct through the adjoining province of Shedmah. The people of Morocco, “who are tired of contending about which of the princes shall rule them,” will be busy until the end of June harvesting barley and wheat. Since the reign of the last Emperor, the idea of turning away from the family of Sharifs and establishing someone of eminence as a limited ruler has been the subject of discussion in Morocco.
        